Howell, J.
A motion is made to dismiss this appeal on the ground, •among others, that the appellant has no appraisable interest.
The proceeding is by mandamus to compel the clerk of the District and Parish Courts to deliver to the relator as sheriff of the parish all processes of said courts, for service as required by law. The mandamus was made peremptory, and the defendant appealed.
It is difficult to understand what interest the clerk of a court can have of an appraisable nature, in the question, or what injury he can ¡sustain, officially or otherwise, by the judgment. It must be indifferent to him what person shall fill the office of sheriff. He has only to give the writs and processes from his office to the person having the color of authority as sheriff and recognized' by the court
It is therefore ordered that the appeal herein be dismissed with costs.